Matter of Level 3 Communications, LLC v Chautauqua County (2019 NY Slip Op 08122)





Matter of Level 3 Communications, LLC v Chautauqua County


2019 NY Slip Op 08122


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND TROUTMAN, JJ. (Filed Nov. 8, 2019.) 


MOTION NO. (568/19) CA 18-01575.

[*1]IN THE MATTER OF LEVEL 3 COMMUNICATIONS, LLC, PETITIONER-PLAINTIFF-APPELLANT, 
vCHAUTAUQUA COUNTY, CITY OF DUNKIRK, TOWN OF DUNKIRK, TOWN OF PORTLAND, TOWN OF RIPLEY, TOWN OF WESTFIELD, VILLAGE OF BROCTON, VILLAGE OF WESTFIELD, DUNKIRK CITY SCHOOL DISTRICT, BROCTON CENTRAL SCHOOL DISTRICT, FREDONIA CENTRAL SCHOOL DISTRICT, RIPLEY CENTRAL SCHOOL DISTRICT, AND WESTFIELD CENTRAL SCHOOL DISTRICT, RESPONDENTS-DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.